DETAILED ACTION 
The present application, filed on 2/27/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 8/9/2022. 
a.  Claims 1-3, 5-6, 11-15 are amended
b.  Claims 20 are cancelled
c.  Claims 21 are new

Overall, Claims 1-19, 21 are pending and have been considered below. 


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, 21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 13 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a machine-generated candidate campaign dataset; computing a first evaluation score of the machine-generated candidate campaign dataset; computing a second evaluation score of the human-generated candidate campaign dataset; based on the first evaluation score and the second evaluation score, selecting the machine-generated candidate campaign dataset or the human-generated candidate campaign; dataset to be a submitted campaign dataset; submitting the submitted campaign dataset to the online platform. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing campaigns (marketing or advertising) based on best between machine-generated or human-generated alternatives. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Alternatively, or additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “an online platform,” nothing in the claim element precludes the steps from practically being performed in the mind. 
For example, “generating a machine-generated candidate campaign dataset” in the context of this claim encompasses the user manually or with pen and paper putting together as list. Furthermore, “computing a first evaluation score of the machine-generated candidate campaign dataset” and “computing a second evaluation score of the human-generated candidate campaign dataset,” in the context of this claim encompasses the user manually with pen and paper or mentally calculating scores for each of the two campaigns. Similarly, the limitation of “based on the first evaluation score and the second evaluation score, selecting the machine-generated candidate campaign dataset or the human-generated candidate campaign”, as drafted, is a process that covers selecting mentally or with pen and paper. Finally, “dataset to be a submitted campaign dataset; submitting the submitted campaign dataset to the online platform” in the context of this claim encompasses the user mentally or verbally providing the appropriate data set for the campaign. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset; determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns.
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the ground truth; the machine-generated candidate campaign; the machine learning process; the first evaluation score. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset; determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns.
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, training a neural network to form a trained neural network; generating a request for a human-generated candidate campaign dataset are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while determining a campaign result resulting from the submitted campaign dataset; storing the campaign result as feedback records for future campaigns are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the ground truth; the machine-generated candidate campaign; the machine learning process; the first evaluation score. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: initiating a second campaign; determining, from the second campaign dataset, a further evaluation score of an ongoing performance of the second campaign; determining one or more adjustments; determining a plurality of adjusted campaign datasets; determining an adjusted campaign dataset evaluation score; selecting a replacement campaign dataset from among the plurality of adjusted campaign datasets; modifying the second campaign. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing modified (i.e. optimized) campaigns (marketing or advertising). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 
Alternatively, or additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “one or more online platforms,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, “initiating a second campaign” and “determining a further evaluation score” in the context of this claim encompasses the user manually with pen and paper or verbally starting a campaign and determining a score based on preestablished metrics. Similarly, the limitation of “determining one or more adjustments” and “determining a plurality of adjusted campaign dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers a user manually with pen and paper or verbally performing the determinations. Further, the limitation of “determining an adjusted campaign dataset evaluation score” in the context of this claim encompasses the user manually with pen and paper or verbally performing the determination. Finally, the limitations of “selecting a replacement campaign dataset” and “modifying the second campaign” in the context of this claim encompasses the user manually with pen and paper or verbally performing the operations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: accessing a trained neural network; generating a first campaign dataset; determining a first evaluation score; obtaining a first campaign result; generating a second campaign dataset; determining if the first campaign dataset and the second campaign dataset are similar; computing a second evaluation score. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: a given ground truth; one of the first campaign dataset and the second campaign dataset is a machine-generated campaign dataset. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: accessing a trained neural network; generating a first campaign dataset; determining a first evaluation score; obtaining a first campaign result; generating a second campaign dataset; determining if the first campaign dataset and the second campaign dataset are similar; computing a second evaluation score. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a given ground truth; one of the first campaign dataset and the second campaign dataset is a machine-generated campaign dataset. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a subsequent campaign dataset; obtaining a subsequent human-derived campaign dataset; determining a first confidence score; determining a second confidence score; selecting one of the subsequent machine-generated campaign datasets; determining a subsequent campaign result; storing the subsequent campaign result. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at assessing marketing campaigns. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claim 3 (which is repeated in claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a first evaluation score; determining a second evaluation score; selecting one of the subsequent machine-generated campaign datasets; updating the feedback records. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at assessing marketing campaigns. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: selecting based on which has a higher confidence score. 
When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an effectiveness of the injected campaign dataset with a target audience.  
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at assessing marketing campaigns. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claim 7 (which is repeated in claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: prompting for human input on the first candidate campaign dataset.  
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 9 (which is repeated in claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a similar prior campaign dataset from the feedback records; computing the first evaluation score of the first candidate campaign dataset.  
When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating inputs to one or more online platforms.  
When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to communicate data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: selecting among a plurality of online platforms feedback.  
When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 21 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: targeting data structures.  
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 4, 8 (which is repeated in claim 17), 10 (which is repeated in claim 19) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the first confidence score; the first evaluation score; the identifying the similar prior campaign dataset. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig18 and [0095]-[0105], including among others: display; input device; cursor control; main memory; rom; storage device; communication interface; processor. In addition, the specification discloses at [0012] According to one embodiment, the techniques described herein are implemented by one or generalized computing systems programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination. Special-purpose computing20 devices may be used, such as desktop computer systems, portable computer systems, handheld 
devices, networking devices or any other device that incorporates hard-wired and/or program 
logic to implement the techniques.

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-19, 21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claims 1-19, 21 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 1-19, 21 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 1-19, 21 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is rejected for reciting the subject matter “determining a campaign result” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).” 

	The remainder of the claims are rejected by virtue of dependency. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant respectfully submits that the amendments to claims 1 and 13 clearly provide the application or using of steps that are limited to a particular technological environment, at least in that campaign datasets are used to train a neural network.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“… using of steps that are limited to a particular technological environment” is not an eligibility criterion (see 2019 PEG; 2019 Revised PEG, MPEP 2106.04, MPEP 2106.050  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the Claim 6 being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the Claims 1-12 being rejected under 35 USC § 112(a).
Applicant submits “Applicant respectfully traverses the rejection of claim 1 under§ 112(a) at least in that the specification describes what claim 1 recites, at least as amended.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant is requested to provide the relevant recitations. 


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 and under 35 USC § 112 have not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20080140476 A1	2008-06-12	28	Anand; Shubhasheesh et al.	Smart advertisement generating system. A system is described for generating smart advertisements to display to a user over a network. The smart advertisements may adapt to specific user profile information and available advertising campaign information. The system may select a smart advertisement campaign and one or more deals associated with the smart advertisement campaign that match the user profile. The system may select an appropriate graphical component relating to the smart advertisement campaign and create the smart advertisement by applying the user profile data and deal attributes to the graphical component and display the specific smart advertisement to the user.

0	US 20130080244 A1	2013-03-28	13	PERSON; Ralph Ronald	METHOD AND A SYSTEM FOR MANAGING ADVERTISING CAMPAIGNS. In a method and a system for managing advertising campaigns, a plurality of advertising campaigns is launched, and a plurality of visitors is allowed to visit a website. The behavior of the visitors is monitored, a value point score is obtained for each visit, and each visit is designated to an advertising campaign. For each advertising campaign an accumulated value point score and the number of visits designated to the advertising campaign are calculated. The advertising campaigns are compared, including comparing the accumulated value point scores and the number of visits. The comparison may include comparing attributes, elements or themes of the advertising campaigns. Based on the comparison a new advertising campaign is planned. Since the new advertising campaign is designed with consideration to the actual impact of previous advertising campaigns on the generated value, the new advertising campaign is very likely to fulfill specific marketing goals or strategies.

0	US 20100257022 A1	2010-10-07	17	Wang; Jinlin et al.	Finding Similar Campaigns for Internet Advertisement Targeting. Disclosed are methods and apparatus for analyzing campaigns in order to identify similar campaigns are disclosed. In one embodiment, an ad campaign associated with an advertiser is identified. Ad campaign information associated with ad campaigns previously booked by an online publisher is analyzed to identify one or more of the ad campaigns previously booked by the online publisher that are similar to the ad campaign. The ad campaign information for each of the ad campaigns identifies one or more products of the online publisher. The ad campaign information may be processed by applying natural language processing (NLP) to at least a portion of the ad campaign information associated with the ad campaigns previously booked by the online publisher. At least one of the products of the online publisher to recommend to the advertiser are ascertained from the ad campaign information for the one or more ad campaigns previously booked by the online publisher that are similar to the ad campaign.

0	US 20120004983 A1	2012-01-05	15	Borthwick; Sara et al.	SYSTEMS AND METHODS FOR DETERMINING THE EFFICACY OF ADVERTISING. A computer-implemented method for determining effectiveness of content includes receiving, by a computing device, a plurality of attributes relating to rendered content, the plurality of attributes including at least one attribute that characterizes a consumer response to the rendered content and at least one attribute that characterizes a creative strength of the rendered content, generating, by a computing device, an index score indicative of an effectiveness of the content using a statistical analysis of the collected attributes, and storing the index score in memory.

0	US 20210158390 A1	2021-05-27	24	Sheppard; Michael et al.	METHODS, SYSTEMS, APPARATUS AND ARTICLES OF MANUFACTURE TO DETERMINE CAUSAL EFFECTS. Methods, systems, apparatus and articles of manufacture to determine causal effects are disclosed herein. An example apparatus includes a weighting engine to calculate a first set of weights corresponding to a first treatment dataset, a second set of weights corresponding to a second treatment dataset, and a third set of weights corresponding to a control dataset, the weighting engine to increase an operational efficiency of the apparatus by calculating the first set of weights, second set of weights, and third set of weights independently, a weighting response engine to calculate a first weighted response for the first treatment dataset, a second weighted response for the second treatment dataset, and determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response, and a report generator to transmit a report to an audience measurement entity.

0	US 20160210655 A1	2016-07-21	17	Cottle; Peter Michael et al.	Managing Content Item Presentation Based On Cost of Presenting the Content Items and Completion of Objectives Associated with the Content Items. An advertising campaign maintained by an online system includes an objective, and the online system determines a metric for the advertising campaign based the objective. For example, the online system determines the metric as a ratio of an amount received from an advertiser for presenting the advertising campaign to a number of completed objectives associated with the advertising campaign. Additional advertising campaigns including the objective are identified, and the online system determines metrics for the additional advertising campaigns. The online system compares the metric for the advertising campaign to the metrics for the additional advertising campaign and communicates information to the advertiser based on the comparison.

0	US 20140258001 A1	2014-09-11	19	Ramaksrihnan; Cartic et al.	Systems and Methods for Determining Net-New Keywords in Expanding Live Advertising Campaigns in Targeted Advertising Systems. Systems and methods for creating expanded targeted search advertising campaigns in accordance with embodiments of the invention are disclosed. In one embodiment, a campaign expansion device includes a processor and a campaign expansion application, wherein the campaign expansion application configures the processor to obtain a live advertising campaign, where the live advertising campaign includes a plurality of keywords and match types associated with the keywords, determine at least one centroid cluster including a portion of the plurality of keywords, identify at least one target centroid cluster in the at least one centroid cluster, modify at least one match type associated with at least keyword, and generate an expanded advertising campaign, where the extended advertising campaign includes the unmodified portion of the plurality of keywords and match types associated with the keywords from the live advertising campaign and the modified keywords and associated match types.  

 


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622